Exhibit 99.1 September 5, 2012 FOR IMMEDIATE RELEASE Contacts: Alan Greer Cynthia Williams Executive Vice President Senior Executive Vice President Investor Relations Corporate Communications (336) 733-3021 (336) 733-1478 AGreer@BBandT.com Cynthia.Williams@BBandT.com BB&T Corporation CEO to speak at Barclays Global Financial Services Conference WINSTON-SALEM, N.C. – BB&T Corporation (NYSE: BBT) today announced that Chairman and Chief Executive Officer Kelly S. King will present at the Barclays Global Financial Services Conference in New York City Sept. 11 at 11:15 a.m. (ET). A webcast of King’s presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. About BB&T BB&T Corporation (NYSE: BBT) is one of the largest financial services holding companies in the U.S. with $178.5 billion in assets and market capitalization of $21.6 billion, as of June 30, 2012. Based in Winston-Salem, N.C., the company operates approximately 1,800 financial centers in 12 states and Washington, D.C., and offers a full range of consumer and commercial banking, securities brokerage, asset management, mortgage and insurance products and services. A Fortune 500 company, BB&T is consistently recognized for outstanding client satisfaction by J.D. Power and Associates, the U.S. Small Business Administration, Greenwich Associates and others. More information about BB&T and its full line of products and services is available at www.BBT.com . ###
